Citation Nr: 0507476	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to service connection for skin cancer.  The 
veteran has perfected a timely appeal.

The Board remanded this claim in December 2003, and it has 
been returned to the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part.


REMAND

In the Board's December 2003 remand, the agency of original 
jurisdiction (AOJ) was instructed to ask the veteran to 
identify the date he was first treated for skin cancer and 
then obtain the veteran's complete VA outpatient treatment 
records from the VA Medical Center in Augusta, Georgia 
("VAMC Augusta") for the period from his first treatment 
for skin cancer to the present.  The veteran stated that he 
was first treated for skin cancer in October 1985.  In March 
and August 2004, the AMC requested the veteran's complete VA 
outpatient treatment records for the period from October 1985 
to the present from VAMC Augusta.  The AMC received these 
records in October 2004.  The veteran also submitted 
duplicate copies of these records.

A review of the November 2004 supplemental statement of the 
case (SSOC) shows that the AMC only reviewed the veteran's 
outpatient treatment records for the period from May 2, 1998, 
to July 20, 2004.  In fact, copies of records (perhaps 
associated with the claims folder after issuance of the 
SSOC), show treatment at the Augusta VAMC for recurrent skin 
cancer from October 1985 through July 2004.  The AOJ is 
required to issue a supplemental statement of the case in 
response to this new evidence.  38 C.F.R. § 19.37 (2004); see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Additionally, the medical evidence discloses continuing 
treatment for recurrent skin cancer (or basal cell carcinoma) 
on the veteran's upper chest and face.  Given the presence of 
a current skin disability that could be related to service, 
and because the veteran experienced a skin condition assessed 
as acne vulgaris (or an eruption of the face, upper back, and 
chest) in service, the Board concludes that, a VA examination 
is warranted in order to determine the etiology of his 
current skin cancer.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this claim is REMANDED for the following 
actions:

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a skin 
examination to determine the etiology of 
his skin cancer.  The claims folders must 
be sent to the examiner for review.  

The examiner should provide opinions as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current skin cancer had its onset in 
service or is otherwise the result of a 
disease or injury in service.  All 
examination findings, along with a 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  Then re-adjudicate the claim of 
entitlement to service connection for 
skin cancer.  If any determination 
remains adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


